      Case 1:20-cv-00126-RKE Document 27-1               Filed 04/27/21    Page 1 of 1



UNITED STATES COURT OF INTERNATIONAL TRADE

Before: Hon. Richard K. Eaton, Sr. Judge

VECOPLAN, LLC,                                             :
                                            Plaintiff,     :
                                                           :      Test Case Court No. 20-126
                                                           :
                                                           :      Proposed Suspensions:
                      v.                                   :      20-106
                                                           :      20-141
UNITED STATES,                                             :
                                                           :
                                            Defendant.     :
                                                           :


                                           ORDER

       Plaintiff’s Rule 83 motion to designate Court No. 20-126 as a test case having come

before the Court and with due consideration to Defendant’s consent thereto, it is hereby

ORDERED that Court No. 20-126 is designated a test case.



_______________________________
Richard K. Eaton, Sr. Judge



Done this ____ day of __________, 2021
